 

 

 

 

   

Document 37. Filed 09/30/19 Page 1 of 12 PagelD: 438

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

RACHAEL A. PAGE, individually
and o/b/o others similarly situated

VS.
GPB CARS 12, LLC d/b/a NORTH CIVIL ACTION NO. 3:19-CV-11513-
PLAINFIELD NISSAN, NISSAN AET-TJB

EXTENDED SERVICES NORTH
AMERICA, G.P., and NATION
MOTOR CLUB, LLE a/k/a NATION
SAFE DRIVERS a/k/a NSD

 

 

DEFENDANT, GPB CARS 12, LLC d/b/a NORTH PLAINFIELD NISSAN’S
REPLY TO PLAINTIFF’S OPPOSITION TO THE MOTION TO DISMISS

 

MINTZER, SAROWITZ, ZERIS, LEDVA
& MEYERS, LLP a

BY: aa

JEFFREY C. SOTLAND, ESQUIRE

Attorney for Defendant, GPB CARS 12, LLC d/b/a
NORTH PLAINFIELD NISSAN

2070 Springdale Road, Suite 400

Cherry Hill, New Jersey 08003

(856) 616-0700

 
 

IL.

III.

 

 

 

TABLE OF CONTENTS

TABLE OF AUTHORITIES. ......cccccceovccccescsceensenescccccssesesneasecce iti
INTRODUCTION.....ccccccccsccocscarcnsceccnctsesasccsccaresccesceosecccceesoes 1-2
ARGUMENT... ..cccccccccenccescctecsenccesscccncevenosneecsconcesscssssoscosnsssacenes 2
A. The Declaration Attached To The Plaintiff’s Opposition To

The Motion To Dismiss As An Improper Attachment That
Should Be Disregarded By The Court In Deciding

The Instant Motion, ..........cccccerocesenceecccenssecnncoesncccessecs 2-4
B. Defendant, GPB Cars 12, LLC Did Not Materially Breach

The Arbitration Agreement And The Matter Must Be

Compelled To Arbitration ........csscsescesesseceecerscesnsovecseess 4-9
CONCLUSION... .cccccccccsccsccscrscsccsccccteuscccnsesssenessnooseseanenseseorss 9

ii
  

 

     
 

 

' ace F16°11513-AET-TIB Document 37 Filed 09

 

 

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES

Cases

Ashcrosft v. Iqbal, 556 U.S. 662 (2009)... ccccescsescssereecenesesnenseseesenensnsessessessesuenensnes 3
Bell Ati. Corp. v. Twombly, 550 U.S. 544 (2007) ..ccccceccteesseseeereenseesenteennereetsneers 3
Brown v. Dillard's, Inc., 430 F.3d 1004 (9th Cir. 2005)... eeeesseteeeretereeeererenenate 7
In re Bayside Prison Litig., 190 F.Supp.2d 755 (D.N.J.2002) ...csseseesececteereretseeenenens 3
In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410 Gd Cir.1997)...... eee 3
Kurdyla v. Pinkerton Sec., 197 F.R.D. 128 (D.N.J.2000).....cccsssseeeeeseesseeneeneraenees 3
Mayer v. Belichick, 605 F.3d 223 (3d Cir, 2010)... .cceccsesteesersetseetserssesteesereeseens 3
Pre-Paid Legal Servs., Inc. v. Cahill, 786 F.3d 1287 (10th Cir. 2015)......ccseeeeees 8
Roach v. BM Motoring, LLC, 155 A.3d 985 (2017) weccccccseseeseseeseeseeeeseereranes 5,6
Sink v. Aden Enterprises, Inc., 352 F.3d 1197 (Oth Cir. 2003) oo... seetseseeeeeneees 7
Winer Family Trust v. Queen, 503 F.3d 319 (3d Cir.2007)......ceseseseseeteeeereresens 3
Other Authorities

Section 241 of the Restatement (Second) of Contracts (1981)... ccesseeeneseereees 5
Rules

Fed. R. Civ. P. 12(D)(6) .ccccsceeescseteesssessesecersstsesscsssreseseessessesessenseeessonennanecseenaness 1,3
Fed. R. Civ. P. 8(8)(2) -nceecsessesecsntscsesetsceneeseeceseeesesseeasaeseasenenssesanearanseeaseavsersvseesasanenenes 2
Fed R.Civ.P. 126d)... ccccceseseseseeeseesseescsecsscsssessuecseseeseeseseneesseasetsseseneeanenegetineassnepersenenss 3

iti
 

      

Case 3:19-cv-11513-AET-TJB Document > Aori2 PagelD: 441 9

Defendant GPB Cars 12, LLC d/b/a North Plainfield Nissan (“GPB
Cars”) submits this Reply Brief in support of its motion to dismiss all of

Plaintiff's claims against GPB Cars pursuant to Fed. R. Civ. P. 12(b)(6).

I. INTRODUCTION

Plaintiffs opposition confirms that this matter must be compelled to
arbitration. The case law cited in the Plaintiff's own brief combined with the
facts of this case support a move to arbitration. GPB Cars, in its motion, brief
in support thereof, and affidavit has explained to this Court that it never
received the Plaintiff's arbitration demand prior to being served the instant
lawsuit. As aresult, GPB Cars did not advance the fees required under the
arbitration agreement in the Retail Order for the sale of the vehicle in this
matter. Once made aware of Plaintiff's claims, steps were taken to comply
with Plaintiff's arbitration demand.

Plaintiff, in its opposition now argues that GPB Cars non-payment of
arbitration fees constitutes a material breach by GPB Cars of the arbitration
agreement, rendering it unenforceable. Plaintiff's positon appears to be that
GPB Cars’ inaction, due to Plaintiffs failure to serve the arbitration demand
to GPB Cars proper service address, or what appears to be a clerical error on
the mail intake employee at GPB Cars dealership address, constitutes a bad

faith and unfair dealing in performance of the arbitration agreement such that

1
 

 

 

    

 

fos epee
|

     

“Case 3:19-cv-11513-AET-TIB-

it must be rendered unenforceable. Not only is Plaintiff's argument flawed
based upon the very case law cited by Plaintiff, but it is delaying the merits of

this matter from being heard and disposed of at arbitration.

 

As set forth in GPB Cars’ moving brief and affidavit, as well as
explained further in the forthcoming paragraphs, Plaintiff’s claims against

GPB Cars must be dismissed and referred to arbitration.

Ik ARGUMENT

A. The Declaration Attached To The Plaintiff's Opposition To

The Motion To Dismiss As An Improper Attachment That Should

Be Disregarded By The Court In Deciding The Instant Motion.

Plaintiff s Counsel in it’s response in opposition to the instant motion
improperly attached a declaration and several exhibits which must be
disregarded by this Court in deciding the instant motion.

As noted in Defendant’s Motion and Brief the standard of review for a
motion to dismiss is clear and well settled law. The focus of the court’s
review of the motion is the sufficiency of the Plaintiff's complaint, and j
whether or not it has been properly pleaded pursuant to requirements of the
Federal Rules of Civil Procedure and more further explained by relevant case
law. The complaint cannot merely assert, but instead must show, that

Plaintiff is entitled to relief. Fed. R. Civ. P. 8(a)(2). “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements,

2
 

 

 

do not suffice.” Ashcrosft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Att,
Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Moreover, the complaint
“must contain sufficient factual allegations so as to state a facially plausible
claim for relief.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010)
(citations omitted). “

In considering a Fed.R.Civ.P 12(b)(6) motion to dismiss, a court may
consider only the allegations of the complaint, documents attached or
specifically referenced in the complaint if the claims are based on those
documents, and matters of public record. See In re Bayside Prison Litig., 190
F.Supp.2d 755, 760 (D.N.J.2002); See also Winer Family Trust v. Queen, 503
F.3d 319, 327 (3d Cir.2007). Though, generally, when conducting such an
inquiry, material beyond the pleadings should not be considered. See In re
Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 Gd Cir.1997), If
matters outside the pleadings are presented the court may choose to disregard
those matters, or convert the motion to dismiss into a motion for summary
judgement. Fed.R.Civ.P. 12(d); Kurdyla v. Pinkerton Sec., 197 F.R.D. 128,
131 (D.N.J.2000)). The court should not convert a motion to dismiss into a
motion for summary judgment when little discovery has taken place.

14.2010).

 

 
 

  

 

 

 

ment’37 “Filed 09/30/19 “Page 7 of 13°

Plaintiffs Counsel in it’s response in opposition to the instant motion
improperly attached a Declaration and several exhibits which must be
disregarded by this Court in deciding the instant motion. See Declaration of
David C. Ricci attached to Plaintiff's Brief in Opposition. A number of the
allegations, and documents attached to the Declaration are not directly
incorporated in, nor attached to the Plaintiff's Complaint. Plaintiff, uses the
declaration to re-characterize and add to the allegations of it’s complaint in an
attempt to provide the facts necessary to support its argument in opposition to
the Defendant’s Motion. Though the Courts are permitted discretion in
considering matters outside of the original pleadings when deciding a motion
to dismiss, the Court must disregard the Plaintiff's Declaration and exhibits in
review of the instant motion as the materials were not part of Plaintiff's
original pleading.

B. Defendant, GPB Cars 12, LLC Did Not Materially Breach

The Arbitration Agreement And The Matter Must Be Compelled

To Arbitration .

The Plaintiff in its brief in opposition to the motion to dismiss asserts
that GPB Cars violated both the Federal Arbitration Act and principles of
New Jersey contract law, rendering the Arbitration Agreement in the Retail

order unenforceable. The Plaintiff's argument is flawed as every case relied

 
 

 

 

 

upon by the Plaintiff is factually distinguishable from the instant matter and

thus irrelevant to this Court’s decision to enforce the arbitration agreement.
Plaintiff, in its opposition most heavily relies on the New Jersey
Supreme Court case, Roach v. BM Motoring, LLC, 155 A.3d 985, 987
(2017). Plaintiff asserts that this Court should come to the same conclusion
as the Court in Roach solely because the cases share the common thread that |
the Defendant failed to advance the cost of arbitration, and thus breached the
arbitration agreement rendering it unenforceable. The analysis of the New
Jersey Supreme Court was decided on more than the mere fact that the
defendant failed to advance the cost of arbitration. The court applied
principles of New Jersey contract law, specifically examining what
constitutes material breach of an arbitration agreement. Roach, 155 A.3d at
178-181. In doing so the court applied the facts of Roach to the material
breach criteria set forth in Section 241 of the Restatement (Second) of

Contracts (1981)'. Id. Specifically, the Roach court focused on the element

 

IT9 determine if a breach is material, we adopt the flexible criteria set forth in Section 241
of the Restatement (Second) of Contracts *175 (1981) (Restatement (Second) 3 Thus, we
must consider:

(a) the extent to which the injured party will be deprived of the benefit which he
reasonably expected;

(b) the extent to which the injured party can be adequately compensated for the part of that
benefit of which he will be deprived;

(c) the extent to which the party failing to perform or to offer to perform will suffer
forfeiture;

5
 

 

   

1513-AET-TJIB Document 37. File

of good faith and fair dealing. Jd. In rendering its decision which found the
defendant in breach of the arbitration agreement, the court was troubled by
the defendant’s failure to advance the costs of arbitration. Jd. The court was
not troubled merely by the fact that the defendant did not advance the costs of
arbitration, but rather the court was concerned with the defendant’s refusal to
respond even though the defendant was aware of the demand. /d. The court
was concerned by the Roach defendant’s lack of good faith and fair dealing as
the defendant could have responded to the arbitration demand or at least
contacted the Plaintiff after receiving the arbitration demand, rather than
waiting for the Plaintiff to file suit before it raised its challenge to the
Plaintiff's choice of forum. /d.

The instant case is distinguishable from Roach in that GPB Cars acted
with good faith and fair dealing with regard to the arbitration agreement and
Plaintiff. Here, as made clear in GPB Cars’ brief in support of its motion to
dismiss and attached affidavit, GPB Cars was unaware of the plaintiff's
arbitration demand as it was never received at GPB Cars’ service address,

which plaintiff admittedly was aware of but disregarded. See Plaintiff's brief

 

(d) the likelihood that the party failing to perform or to offer to perform will cure his
failure, taking account of all the circumstances including any reasonable assurances; [and]
(e) the extent to which the behavior of the party failing to perform or to offer to perform
comports with standards of good faith and fair dealing.

Roach v. BM Motoring, LLC, 155 A.3d 985, 991-92 (2017)
 

 

se 3:19-cv-11513-AET-TJ

     

T2Pagelb: 44700

in opposition at 21 2 Moreover, the check which Plaintiff purports provides
evidence of defendant’s knowledge of the arbitration demand, was sent not in
response to any arbitration demand, but the cancellation of the Tire and
Wheel Plan performed by plaintiff at the dealership on May 15, 2018. See
Plaintiff’s complaint J51. GPB Cars has acted in good faith from the moment
it became a aware of Plaintiff's arbitration demand by taking the steps
necessary to open the AAA arbitration, and filing the instant motion to move
this matter there.

The facts which establish GPB Cars’ good faith and distinguish the
instant case from Roach can be applied to the other cases cited by the Plaintiff
in which the deciding courts found the defendant’s failure to advance the cost
of arbitration prevented it from compelling arbitration at a later time. In,
Brown v. Dillard's, Inc., 430 F.3d 1004 (9th Cir. 2005), the Defendant lacked
good faith and fair dealing in that it admitted to being aware of the plaintiff's
arbitration demand after a phone call with Plaintiff, and continued to ignore
the demand until suit was filed. Brown, 430 at 1009. In, Sink v. Aden
Enterprises, Inc., 352 F.3d 1197 (9th Cir. 2003), the Defendant lacked good

faith and fair dealing in that it did not advance arbitration fees as described in

 

2 1 should also be noted that the Exhibit A to the improperly attached declaration of Ricci,
contains Defendant’s service address, which it seems Plaintiffs counsel chose not serve
though it had not received any response to communications it purportedly sent to
Defendant’s dealership address.

7
 

 

 

   

Pagé 11 of 12 PagelD: 448

 

"Case 3:19lcv-11513:AET-TIB "Docum

 

the agreement even after being aware of the arbitration as it was ordered by

the court. Sink, 325 at 1198. Finally, in Pre-Paid Legal Servs., Inc. v. Cahill,

 

786 F.3d 1287 (10th Cir. 2015), a case similar to Sink, the Defendant lacked
good faith and fair dealing in that he did not advance his share arbitration fees
as described in the agreement even after the court compelled arbitration. In
all the aforementioned cases the court found the defendant’s in breach of the

arbitration agreements because the defendant willfully refused to participate

 

in the arbitration after having knowledge of it. In the instant case, as noted ad
nausem, GPB Cars did not have knowledge of the Plaintiff's arbitration
demand until it became aware of the instant suit. GPB cars could not
willfully refuse to participate in an arbitration, when it had no idea that
Plaintiff sought arbitration or had sent a demand for such.

If GPB Cars had received the Plaintiff's arbitration demand and
subsequent correspondence from the AAA, and thereafter willfully refused to
acknowledged the demand it would have breached the arbitration agreement,
however that is not what occurred. At most, arbitration correspondence sent
to GPB Cars business address was lost due to a clerical error by the employee

handling the mail intake, the actions of GPB Cars do not rise to willful refusal

 

to arbitrate, and thus breach of the agreement. GPB Cars has acted in

accordance with the arbitration agreement to the extent it was aware of
 

 

 

 

Plaintiff's arbitration demand. Accordingly, the Court should find that GPB
Cars has not breached the arbitration agreement and enforce the agreement by

dismissing the instant action and compelling the parties to arbitration.

Iti. CONCLUSION
For the foregoing reasons, Defendant, GPB Cars 12, LLC, respectfuily
requests this Court grant its Motion to Dismiss Plaintiff's claims against GPB

Cars 12, LLC with prejudice, and refer this matter to arbitration.

MINTZER, SAROWITZ, ZERIS, LEDVA
& MEYERS, LLP !

J

a

BY: Be

 

 

—

JEFFREY C. SOTEAND, ESQUIRE
Dated: September 30, 2019 Attorney for Defendant, GPB CARS 12, LLC d/b/a
NORTH PEAINFIELD NISSAN
2070 Springdale Road, Suite 400
Cherry Hill, New Jersey 08003
(856) 616-0700
